       Case 2:19-cv-01095-KG-SCY Document 10 Filed 04/30/20 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

LUIS BARELA,

               Plaintiff,

vs.                                               No. CV 19-1095 KG/SCY

CURRY COUNTY DETENTION CENTER,

               Defendant.


                                        JUDGMENT

       THIS MATTER is before the Court under Fed. R. Civ. P. 41(b) on the handwritten

Complaint (Doc. 1) and Amended Complaint (Doc. 6) filed by Plaintiff Luis Barela, and the

Court having entered its Memorandum Opinion and Order dismissing the case without prejudice,

       IT IS ORDERED that JUDGMENT is entered and the complaint (Doc. 1) and Amended

Complaint (Doc. 6) filed by Plaintiff Luis Barela are DISMISSED without prejudice under Fed.

R. Civ. P. 41(b).



                                           ___________________________________
                                           UNITED STATES DISTRICT JUDGE
